DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/275,557, filed on September 26, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamanishi (U.S. Patent Number 4,621,909) .
With regard to independent claim 1, Hamanishi teaches an imaging lens (column 1, lines 7-9) comprising: a first lens (Figure 1, element L1) having positive refractive power (column 4, line 17); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3) having negative refractive power (column 4, line 20); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L6); and a seventh lens (Figure 1, element L7), arranged in this order from an object side to an image plane side, wherein said first lens is formed in a meniscus shape near an optical axis thereof (column 4, Table 1, data for r1 and r2), said third lens is formed in a meniscus shape so that a surface thereof directing to the object side is convex near an optical axis thereof (column 4, Table 1, data for r5 and r6), and said sixth lens is formed in a meniscus shape near an optical axis thereof (column 5, Table 1 (cont.), data for r10 and r11).
With regard to dependent claim 7, Hamanishi teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D23/f < 0.2, as defined (column 4, Table 1, data for d4 and f).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (U.S. Patent Number 9,164,261) .
With regard to independent claim 1, Ono teaches an imaging lens (column 1, lines 19-23) comprising: a first lens (Figure 1, element L11) having positive refractive power (column 6, lines 
With regard to dependent claim 3, Ono teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.1 < f2/f3 < 0.6, as defined (column 11, Table 1, data for S4 and f).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4, 5, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizaka (U.S. Patent Publication 2014/0211324) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to independent claim 1, Ishizaka teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 1, element L1) having positive refractive power (page 5, Table 1); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3) having negative refractive power (page 5, Table 1); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L6); and a seventh lens (Figure 1, element L7), arranged in this order from an object side to an image plane side, wherein said first lens is formed in a meniscus shape near an optical axis thereof (page 5, Table 1, data for S1 and S2), said third lens is formed in a meniscus shape so that a surface thereof directing to the object side is convex near an optical axis thereof (page 5, Table 1, data for S6 and S7), and said sixth lens is formed in a meniscus shape near an optical axis thereof (page 5, Table 1, data for S12 and S13).

With regard to dependent claim 5, Ishizaka teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -4.0 < f7/f < -0.8, as defined (page 5, Table 1).
With regard to independent claim 8, Ishizaka teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 1, element L1) having positive refractive power (page 5, Table 1); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3); a fourth lens (Figure 1, element L4) having positive refractive power (page 5, Table 1); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L6); and a seventh lens (Figure 1, element L7), arranged in this order from an object side to an image plane side, wherein said first lens is formed in a meniscus shape near an optical axis thereof (page 5, Table 1, data for S1 and S2), said third lens is formed in a meniscus shape so that a surface thereof directing to the object side is convex near an optical axis thereof (page 5, Table 1, data for S6 and S7), and said sixth lens is formed in a meniscus shape near an optical axis thereof (page 5, Table 1, data for S12 and S13).
With regard to dependent claim 11, Ishizaka teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 1.0 < f4/f < 3.0, as defined (page 5, Table 1).
.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2, 6, 9, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens comprising: a first lens group, a second lens group and a third lens group having negative refractive power, arranged in this order from an object side to an image plane side, wherein said first lens group includes a first lens, a second lens, and a third lens, said second lens group includes a fourth lens and a fifth lens, said third lens group includes a sixth lens and a seventh lens, said fifth lens is formed in a meniscus shape near an optical axis thereof, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions 0.5 < fl/f < 2.0 and vd3 < 35, as defined and claimed in independent claim 15.
With respect to dependent claims 2, 6, 10, 13 and 14, although the prior art teaches an imaging lens comprising: a first lens having positive refractive power; a second lens; a third lens; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
25 February 2021